Name: 2011/375/EU: Council Decision of 20Ã June 2011 appointing two Italian members and two Italian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2011-06-28

 28.6.2011 EN Official Journal of the European Union L 168/10 COUNCIL DECISION of 20 June 2011 appointing two Italian members and two Italian alternate members of the Committee of the Regions (2011/375/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Two members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Sergio CHIAMPARINO and Mr Savino Antonio SANTARELLA. Two alternate members seats have become vacant following the end of the terms of office of Mr Luigi MONTANARO and Mr Giuseppe VARACALLI, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Alessandro COSIMI, Sindaco del Comune di Livorno,  Mr Roberto RUOCCO, Vicesindaco del Comune di Cerignola (FG), and (b) as alternate members:  Ms Laura ARDITO, Consigliere comunale di Arese (MI),  Mr Giuseppe VARACALLI, Sindaco del Comune di Gerace (RC) (change of mandate). Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 20 June 2011. For the Council The President MATOLCSY Gy. (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.